412 Mich. 680 (1982)
316 N.W.2d 705
PEOPLE
v.
CAZAL
Docket No. 66646, (Calendar No. 6).
Supreme Court of Michigan.
Argued October 13, 1981.
Decided March 2, 1982.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Richard H. Browne, Assistant Prosecuting Attorney, for the people.
Richard P. King and Donald W. Grant for defendant.
COLEMAN, C.J.
The issue is whether the rule announced in People v Chamblis, 395 Mich 408; 236 NW2d 473 (1975), applies when a trial judge sits as a trier of fact. We hold that the Chamblis rule is applicable only to jury trials.
I
Defendant was charged with four counts of felonious assault[1] arising from a shooting incident. Following a bench trial, the trial judge found defendant not guilty of felonious assault, but guilty of intentionally discharging a firearm aimed *684 at another without malice.[2] The Court of Appeals vacated the conviction because it violated the Chamblis rule.[3]
II
In Chamblis, supra, 429, this Court stated:
"We are establishing a rule today, as a matter of policy, limiting the extent of compromise allowable to a jury in deciding whether to convict of a lesser included offense. In any case wherein the charged offense is punishable by incarceration for more than two years, the court, whether or not requested, may not instruct on lesser included offenses for which the maximum allowable incarceration period is one year or less."
The Chamblis rule is more easily understood when viewed in the context in which it was announced. On December 18, 1975, this Court simultaneously released nine opinions addressing issues concerning jury instructions in criminal cases.[4] The opinions not only resolved their respective cases, but also were designed to provide some uniformity and direction, see People v Ora Jones, 395 Mich 379, 395; 236 NW2d 461 (1975); People v *685 Henry, 395 Mich 367, 374; 236 NW2d 489 (1975). Among the issues addressed were (1) when a judge must grant a defendant's request for a lesser offense instruction and (2) when a judge, sua sponte, must, may, and may not give an instruction on a lesser offense.
The Court recognized that the common-law definition of lesser offenses had expanded from "necessarily included offenses" to encompass "cognate offenses", Ora Jones, supra, 387. This decision significantly expanded the number of instructions which may be appropriate in a case. The decision also created the possibility that so many instructions might be given as to create confusion among the jurors and deny defendant a fair trial.
Therefore, in Chamblis, supra, the Court announced a rule to limit the number of offenses the jury could consider. The Chamblis rule was not based on any finding that jury consideration of certain offenses or a certain number of offenses was prejudicial per se. The rule is a prophylactic measure designed to reduce the possibility of prejudice. In short, the Chamblis rule was not adopted as a matter of constitutional or statutory law, but as a matter of policy pursuant to this Court's supervisory power over the courts of Michigan, Const 1963, art 6, § 5.
Designed towards assuring a fair trial, the Chamblis rule incorporated several policies which included:
(1) limiting the number of charges which a defendant would be forced to defend,
(2) providing the defendant with fair notice of the charges he or she must defend,
(3) avoiding undue confusion of the jury by presenting it `with a limitless array of possible verdicts, and
*686 (4) limiting the number of compromise resolutions, when such resolutions may be inappropriate.
III
The first two policies focus on the defendant's ability to present a defense. The latter ones concern improving the factfinder's performance. Accordingly, a change in the role of the factfinder may affect the applicability of some of these policies. In the instant case, the Court must determine whether the change of the factfinding functions from the jury to the trial judge affects the validity of the policies underlying the Chamblis rule.
The third policy, enumerated above, concerns the possibility of confusing the factfinder by presenting it with an unmanageable number of possible resolutions.
In Henry, supra, 373, the Court proceeded from the premise that a jury is not aware of possible verdicts until it receives instructions from the trial judge. Presenting the jury with an undue number of offenses, elements and possible verdicts creates a danger of possible confusion of the jury. The Chamblis rule was designed to reduce the danger of this possibility by restricting the number of alternatives presented, while at the same time providing for consideration of those offenses which more closely approximate the conduct charged.
In contrast to a jury, a trial judge should be aware of lesser included offenses without the need for instruction. In People v Murray, 72 Mich 10, 16; 40 NW 29 (1888), the Court stated:
"Without any requests from counsel it is the duty of *687 the circuit judge to see to it that the case goes to the jury in a clear and intelligent manner, so that they may have a clear and correct understanding of what it is they are to decide, and he should state to them fully the law applicable to the facts. Especially is this his duty in a criminal case. * * * Too much reliance is often placed upon counsel by the court in this respect for requests; but this should not be done. The court must do its duty in a criminal case, whether counsel do so or not. It is to the court that the accused has a right to look to see that he has a fair trial."
This duty and the trial judge's knowledge of the law, plus his opportunity for study and reflection before rendering a decision, significantly reduce any possibility that the consideration of misdemeanor offenses will confuse or prejudice the judge's deliberations.
Therefore, the third policy underlying the Chamblis rule is less compelling when considered in the context of a bench trial.
The fourth enumerated policy of the Chamblis rule is to limit the potential for compromise verdicts in situations in which they are not appropriate. The Court recognized the possibility of compromise verdicts and that instructions on lesser offenses increased this possibility, Chamblis, supra, 426. Although some compromise verdicts may be assailable in logic, they are supportable because of the jury's role in our criminal justice system, see People v Vaughn, 409 Mich 463; 295 NW2d 354 (1980). In Chamblis, supra, 426-427, the Court summarized the jury's role, stating:
"Juries in criminal cases often find defendants not guilty or find persons who have committed the charged greater offense guilty of only a lesser offense in the face of the evidence for reasons satisfactory to them. `The very essence of the jury's function is its role as spokesman *688 for the community conscience in determining whether or not blame can be imposed.' United States v Dougherty, 154 US App DC 76, 105; 473 F2d 1113, 1142 (1972) (Bazelon, C.J., dissenting). The observation was made by the United States Supreme Court in Duncan v Louisiana, 391 US 145, 157; 88 S Ct 1444; 20 L Ed 2d 491 (1968) that:
"`the most recent and exhaustive study of the jury [Kalven and Zeisel, The American Jury (1966)] in criminal cases concluded that juries do understand the evidence and come to sound conclusions in most of the cases presented to them and that when juries differ with the result at which the judge would have arrived, it is usually because they are serving some of the very purposes for which they were created and for which they are now employed.'"
The Court also referred to the unimpeachable nature of the jury's verdict, stating:
"We do not deny that the possibility of compromise exists. However, as Justice Holmes noted in Dunn v United States, 284 US 390, 394; 52 S Ct 189; 76 L Ed 356 (1932): `That the verdict may have been the result of compromise, or of a mistake on the part of the jury is possible. But verdicts cannot be upset by speculation or inquiry into such matters.'
"While we will not `speculate', as an appellate court it is our responsibility to review jury verdicts to determine whether they are supported by evidence." Chamblis, supra, 426.
While recognizing the historical role of the jury, the Court noted that the appropriateness of compromise verdicts was not without limits, stating:
"We are convinced that the cause of justice is not well served by convicting of assault and battery a defendant charged with murder. As a matter of policy *689 people who commit serious crimes should be punished for those offenses, and those who did not commit such serious crimes should not be tried for those crimes only to be found guilty of a much lower offense. In the example cited, if the most serious offense for which a jury feels conviction is justified is assault and battery, the original charge of murder appears to bear no realistic relationship to the offense committed, and no good purpose would be served by allowing such an instruction.
"At some point, both the defendant and the prosecution should be able to prevent any further potential for `compromise'." Chamblis, supra, 428. (Emphasis added.)
When a trial judge sits as a trier of fact, the judge's role is more circumscribed and the possibility of an inappropriate compromise judgment is significantly reduced or eliminated. The judge's duty is to find facts based on the evidence presented and to apply the law to those facts. This duty is reinforced by the requirement that the judge articulate the facts found and the conclusions of law upon which the judgment is based, GCR 1963, 517.1, People v Jackson, 390 Mich 621; 212 NW2d 918 (1973). Also, the stricter standard of review applied on appeals from a trial judge's findings of fact, see People v Hubbard, 387 Mich 294; 196 NW2d 768 (1972), is a reflection of the differences between the roles performed by a judge and a jury.
By the terms of the Chamblis rule and the context of the cases in which it was formulated, the rule is specifically applicable to jury trials. For these reasons and because of the differences in the functions performed by the jury and the judge sitting as factfinder, we hold that the Chamblis rule does not apply in cases in which the trial judge sits as a trier of fact.
*690 IV
Defendant responds that even if the policies underlying the Chamblis rule do not apply in bench trials, the Code of Criminal Procedure requires that the same rules apply in bench trials and jury trials. MCL 763.4; MSA 28.857, which predates Chamblis, provides:
"In any case where a defendant waives his right to a trial by jury and elects to be tried by the judge of such court as provided in section 3 of this chapter any judge of the court in which said cause is pending shall have jurisdiction to proceed with the trial of said cause, and shall proceed to hear, try and determine such cause in accordance with the rules and in like manner as if such cause were being tried before a jury."
Defendant concludes that this provision requires that the Chamblis rule be applied in bench trials. We disagree.
The Code of Criminal Procedure was amended subsequent to Chamblis to provide that:
"Except as provided in subsection (2), [concerning controlled substance offenses] upon an indictment for an offense, consisting of different degrees, as prescribed in this chapter, the jury, or the judge in a trial without a jury, may find the accused not guilty of the offense in the degree charged in the indictment and may find the accused person guilty of a degree of that offense inferior to that charged in the indictment, or of an attempt to commit that offense." MCL 768.32; MSA 28.1055.
Neither of these statutory provisions prohibit this Court from exercising its supervisory powers over the courts of Michigan, Const 1963, art 6, § 5, to accord defendants fair trials as required by the constitution.
The Chamblis rule was designed to provide further assurance that a defendant would receive a *691 fair trial by jury. The policies reflected in the rule are specifically directed to jury trials. In other contexts, the Court has adopted or upheld rules designed to protect the integrity of jury deliberations without needlessly applying the same rules to bench trials.[5] The Chamblis rule is an example of this type of rule. Accordingly, MCL 763.4; MSA 28.857 does not require that the Chamblis rule be extended to bench trials.
V
Defendant also claims that the failure to apply the Chamblis rule to bench trials lacks a rational basis and denies him equal protection of the law, US Const, Am XIV, Const 1963, art 1, § 2. For the reasons stated above, there clearly is a rational basis for distinguishing between bench trials and jury trials. Accordingly, the decision not to apply Chamblis to bench trials after a defendant has waived trial by jury does not deny the defendant equal protection of the law.
This decision will become effective in all other cases in which trial is commenced after the date hereof.
The decision of the Court of Appeals is reversed and defendant's conviction and sentence are reinstated.
KAVANAGH, WILLIAMS, LEVIN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred with COLEMAN, C.J.
NOTES
[1]  MCL 750.82; MSA 28.277. Felonious assault is a felony punishable by imprisonment for not more than four years or by a fine of not more than $2,000, or both. MCL 750.503; MSA 28.771.
[2]  MCL 750.234; MSA 28.431. Intentionally discharging a firearm aimed at another person without malice is a misdemeanor punishable by imprisonment for not more than one year or by a fine of not more than $500.
[3]  The Court of Appeals opinion in this case is unpublished. However, in People v Minier, 100 Mich App 114; 299 NW2d 383 (1980), lv den 411 Mich 902 (1981), and People v Brown, 87 Mich App 612; 274 NW2d 854 (1978), the Court held that the Chamblis rule did not apply to bench trials.
[4]  See People v Henry, 395 Mich 367; 236 NW2d 489 (1975), People v Ora Jones, 395 Mich 379; 236 NW2d 461 (1975), People v Chamblis, 395 Mich 408; 236 NW2d 473 (1975), People v Carter, 395 Mich 434; 236 NW2d 500 (1975), People v Jenkins, 395 Mich 440; 236 NW2d 503 (1975), People v Paul, 395 Mich 444; 236 NW2d 486 (1975), People v Burden, 395 Mich 462; 236 NW2d 505 (1975), and People v Mann, 395 Mich 472; 236 NW2d 509 (1975).
[5]  For example, a trial judge was once required, and now may order, that a jury be sequestered during its deliberations, see 1893 PA 176, MCL 768.16; MSA 28.1039. However, a trial judge, sitting as a trier of fact, is not required to sequester himself until a final decision is announced. Neither is voir dire required in the absence of a jury. A trial judge, sitting as a factfinder, is not subject to any peremptory challenges. Instructions on the law to be applied are not required to be given in open court.